CROW, Judge.
A commercial vehicle inspector of the Missouri State Highway Patrol issued John L. Zeigenbein (“Defendant”) a citation averring he “FAILED TO REGISTER COMM MTR VEH FOR BEYOND LOCAL OPERATION,” an alleged violation of § 301.020, RSMo Cum.Supp.1992.
The trial court heard the case without a jury on March 1, 1993, and found Defendant guilty. Defendant’s lawyer thereupon announced Defendant waived the right to file a motion for new trial and requested immediate sentencing. The trial court assessed a fine of $100 and costs. Defendant paid the fine and costs that day (March 1, 1993).
On March 9,1993, Defendant filed a notice of appeal in the trial court. He thereafter filed a record on appeal and a brief in this Court. The sole point relied on in his brief asserts the evidence was insufficient to support the conviction.
State v. Welch, 701 S.W.2d 770, 771 (Mo. App.E.D.1985), holds:
“No appeal will lie in a criminal case where a defendant is judged guilty and the sentence is a fine and costs, and the judgment is satisfied by defendant voluntarily. Under these circumstances, the state is no longer an interested party and the issues are moot.”
The court in Welch explained: ‘We do not decide the effect of payment after appeal if made under an express reservation of the issues. Posting an approved bond would be the better procedure.” Id.
Welch was followed in State v. Hamm, 807 S.W.2d 692 (Mo.App.W.D.1991), where an accused paid a fine and costs without first filing a notice of appeal or an appeal bond, and without making any record that the payment was made under protest or that it was made with any reservations. The appellate court dismissed the appeal.
The circumstances in the instant case are identical to Welch and Hamm.
Appeal dismissed.
FLANIGAN, P.J., and PREWITT, J., concur.